DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Claim Listing and Terminal Disclaimer
The claim listing filed on 03/07/2022 made no amendments and has been entered.
The terminal disclaimer filed on 03/07/2022 has been approved and overcomes the non-statutory double patenting rejections set forth in the office action having notification date of 12/21/2021.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim 9 is interpreted in view of Applicant’s written description at paragraph [0043] "The image with the most desirable display data may be that image with a 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-10:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “based at least in part on applying the CAD algorithm and comparing the first image region to the second image region, selecting only one of the first image region and the second image region; generating a synthesized 2D mammography image of the breast, wherein the synthesized 2D mammography image comprises the selected first image region or the selected second image region” emphasis added.
	Claims 11-20:
	The prior art of record fails to teach or suggest in the context of independent claim 11 “displaying a visual indicator of a distribution within the breast of the features identified within the respective corresponding image regions of each of the plurality of images”.  In the context of independent claim 11 the prior art rejection set forth in parent 14/360,389 of claim 5 does not apply to claim 11, refer to the Office Actions having notification dates of 01/22/2016, 07/05/2016, and 01/31/2016 and to the Board Decision’s Reversal of that rejection in the Office Action having notification date of 11/08/2017. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613